Order of Appellate Term affirming an order and judgment of the Municipal Court of the City of New York, Borough of Brooklyn, dismissing the plaintiff’s complaint, reversed on the law, order and judgment of the Municipal Court reversed, and motion denied, with costs in all courts, with leave to defendant to answer within ten days from the entry of the order herein. The action is brought to recover damages for fraud in inducing the sale of personal property by plaintiff to defendant. Prior to the commencement of the action, plaintiff had obtained a judgment against defendant for the price of the goods. That judgment has not been paid. After the entry of judgment for the price of the goods, plaintiff ascertained that it had been defrauded in the sale thereof and thereupon brought this action. The complaint states facts sufficient to constitute a cause of action. (Albany Hardware & Iron Co. v. Day, 11 App. Div. 230; Russell v. Wilber, 150 id. 52; Wanzer v. De Baun, 1 E. D. Smith, 261; 2 Freeman Judgments [5th ed.], p. 1686.) Lazansky, P. J., Hagarty, Tompkins and Davis, JJ., concur; Johnston, J., not voting.